Citation Nr: 1206276	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  04-41 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to Agent Orange.

4.  Entitlement to an evaluation in excess of 10 percent for chondromalacia with mild degenerative joint disease, status-post meniscectomy, left patella.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disease of the lumbar spine.

6.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial compensable evaluation for degenerative joint disease of the left hip. 
8.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1966 to July 1968.  Service in the Republic of Vietnam and receipt of the Purple Heart Medal are demonstrated by the evidence of record.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Procedural history

Left knee

The Veteran was awarded service connection for his left knee disability in a July 1974 rating decision.  A 10 percent initial rating was assigned.  He filed an increased rating claim in July 2002.  The RO issued a rating decision in September 2002 that continued the Veteran's 10 percent disability rating for left knee chondromalacia.  A notation on the rating decision, however, indicated that the Veteran's 10 percent evaluation for left knee chondromalacia was continued under 38 C.F.R. § 4.71a, Diagnostic Code 5259 and not Diagnostic Code 5257.  This change was ostensibly made to account for the residuals of the Veteran's meniscectomy.  The Veteran filed a timely NOD in October 2002 and requested a hearing before a decision review officer (DRO).  The RO issued an SOC in November 2002 which addressed the issue of the Veteran's increased rating claim for left knee chondromalacia.  The Veteran was subsequently afforded a DRO hearing in January 2003 on the issue of entitlement to an evaluation in excess of 10 percent for left knee chondromalacia.  A supplemental statement of the case (SSOC) was issued in April 2003. 

Several years elapsed and following the submission of additional evidence, the RO issued another rating decision dated June 2008 in which it continued the Veteran's 10 percent rating under Diagnostic Code 5259.  The RO, however, restyled the disability as status-post meniscectomy, left patella.  The RO also awarded a separate 10 percent evaluation for chondromalacia with mild degenerative joint disease under 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective July 26, 2007.  See the RO's June 2008 rating decision.  The July 2007 effective date was identified as the date on which the Veteran's claim for an increased rating was received. 

Based on the procedural history described above, it appears that the Veteran perfected an appeal on his claim of entitlement to an evaluation in excess of 10 percent for left knee chondromalacia in January 2003.  See January 2003 hearing transcript; Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  As such, the issue remains on appeal.  

PTSD

In December 2004, the Veteran filed a service-connection claim for PTSD.  The RO awarded service connection for PTSD in a rating decision dated July 2005 and evaluated this disability as 10 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective December 3, 2004.  Following the submission of additional evidence, the RO issued another rating decision in June 2007 in which it continued the Veteran's 10 percent rating for PTSD under Diagnostic Code 9411.  The Veteran disagreed with this determination, and perfected an appeal as to that issue.

Lumbar spine, left hip, peripheral neuropathy, hearing loss and tinnitus

In September 2006, the Veteran filed a service connection claim for a lumbar spine disability, a left hip disability, peripheral neuropathy of the upper and lower extremities, bilateral hearing loss, and tinnitus, among other conditions.  The RO issued a rating decision in June 2007 in which it awarded a 10 percent evaluation for mild degenerative disease of the lumbar spine under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5242.  The RO also awarded a noncompensable evaluation for degenerative joint disease (DJD) of the left hip under 38 C.F.R. § 4.71a, Diagnostic Code 5253.  The effective date of these awards was September 29, 2006. The Veteran's service-connection claims for peripheral neuropathy of the upper and lower extremities, bilateral hearing loss, and tinnitus were denied.  The Veteran disagreed with the denials of his service-connection claims, and with the initial ratings assigned for his lumbar spine and left hip disabilities.  He perfected appeals as to all five issues.

TDIU

The Veteran's claim for TDIU was denied by way of a rating decision dated in January 2003.  The Veteran was notified of this decision, and provided his appellate rights.  He perfected an appeal as to this issue as well.

All eight issues have been merged for the sake of economy.

Travel Board hearing

In a June 2011 decision, the Board remanded the Veteran's claims for so that a personal hearing before the Board may be scheduled.  The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Atlanta RO in September 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board notes that at the September 2011 hearing, all issues were discussed with the exception of the Veteran's increased rating claim for his left knee disability and his claim for TDIU.  The Veteran however did not request a hearing as to these issues, as he did for the other six issues on appeal on a January 2009 VA Form 9.  The Veteran and his representative had an opportunity to discuss these issues if they so desired, but did not do so.  There is therefore no need for an additional hearing to be scheduled.

Issues not on appeal

In June 2007, the RO denied the Veteran's service-connection claims for right and left ankle conditions.  The RO also awarded the Veteran service-connection for a right hip and right knee strain, both evaluated noncompensably disabling.  The Veteran initiated, but did not perfect an appeal as to the denials of his ankle claims, and to the initially assigned noncompensable ratings.  Indeed, the RO issued an SOC addressing these issues, along with six others that are currently on appeal in December 2008.  The Veteran filed a timely VA Form 9 in January 2009 on which he specifically checked box 9B, indicating that he read the SOC and only wished to appeal six specified issues [lumbar spine, left hip, PTSD, hearing loss, tinnitus and peripheral neuropathy, listed above].  As the Veteran clearly limited his appeal to these six issues on his January 2009 VA Form 9, the Board finds that service-connection claims for left and right ankle disabilities, and initial rating claims for right hip and right knee disabilities are not in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].



Remanded issues

The Veteran's service-connection claim for peripheral neuropathy of the upper and lower extremities, and his initial and increased rating claims for his left knee, lumbar spine, left hip and PTSD disabilities, to include his claim for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the Veteran's current bilateral hearing loss disability is related to his active duty military service.   

2.  The evidence of record demonstrates that the Veteran's tinnitus is caused or aggravated by his bilateral hearing loss disability.   


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, a bilateral hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1131, 1154(b) 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.385 (2011).

2.  Tinnitus was caused or aggravated by his service-connected bilateral hearing loss disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

A VCAA notice letter regarding the Veteran's hearing loss and tinnitus claims was sent to the Veteran in November 2006.  The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the Veteran's claims.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any prior remand instructions pertaining to these issues, has essentially been rendered moot by the Board's grant of the benefits sought on appeal.  

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced November 2006 letter.  As discussed in detail below, the Board is granting the Veteran's claims.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

Entitlement to service connection for a bilateral hearing loss disability

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).
In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. See Hensley, supra.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current bilateral hearing loss disability had its onset in active duty military service or shortly thereafter, and was caused by acoustic trauma sustained during combat operations in the Vietnam War.                See the September 2011 hearing transcript, pages 12 and 13. 

As noted above, in order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

With respect to Hickson element (1), current disability, it is undisputed that the Veteran currently has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Indeed, audiometric testing performed in November 2006 included the following test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
65
100
LEFT
25
20
35
65
85

Right and left ear Maryland CNC Word List Speech Recognition scores were noted to be 84 and 92 percent respectively.  See the November 2006 VA examiner's report, page 3.  As hearing thresholds are over 40 decibels at the 3000 and 4000 Hz level for both ears, bilateral hearing loss for VA purposes is established.               See 38 C.F.R. § 3.385.  Hickson element (1) is accordingly satisfied.  

With respect to Hickson element (2), in-service disease or injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service treatment records include no complaints of, or treatment for any hearing loss disability.  Pertinently however, the Veteran's separation examination is not on file.  As such, it cannot be determined whether the Veteran's hearing acuity remained the same or worsened during the course of the Veteran's service.  

Concerning in-service injury, the Veteran asserts that he experienced acoustic trauma from exposure to noise from gunfire and explosions from hostile fire during combat operations in Vietnam.  The Veteran's service personnel records pertinently verify Vietnam War service, and receipt of the Purple Heart.  See the Veteran's DD-214.  It is therefore clear that the Veteran served in combat and more than likely experienced hazardous noise exposure during service.  This is sufficient to satisfy Hickson element (2), in-service incurrence of injury. 

With respect to Hickson element (3), nexus or relationship, the Board notes that the Veteran has provided conflicting histories as to the date of onset of his hearing loss.  At the November 2006 VA examination, during the pendency of this appeal, the Veteran reported to the VA examiner that he noticed his hearing loss approximately 10 years prior to the examination, and that it has worsened since onset.  Based in large part on this observation, the November 2006 VA examiner determined that it was less likely as not that the Veteran's hearing loss had its onset in, or is otherwise related to his in-service noise exposure.  See the November 2006 VA examiner's report, page 3.

Significantly however, at the September 2011 hearing before the undersigned, the Veteran indicated that he remembers noticing the onset of his hearing loss much earlier than originally suggested to the VA audiologist.  The Veteran testified under oath that his hearing loss began shortly after service as far back to the 1970s.  He has suggested that his hearing has deteriorated since that time to the point he now needs and uses hearing aids.  See the September 2011 hearing transcript, pages 12 and 13.  

Notwithstanding what the Veteran reported to the VA examiner over five years ago, the undersigned finds the Veteran's September 2011 hearing testimony indicating that he first noticed worsened hearing acuity decades ago, shortly after separation from service, to be both competent and highly credible.  Indeed, the Veteran is competent to attest to his own observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69   (1994) [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge].  Additionally, the Board finds no reason to call the Veteran's credibility into question.  He has indeed provided credible testimony that is supported by the record with respect to other issues currently on appeal, and the medical evidence of record does not contradict his assertions of continuity of symptoms.  As noted above, there is no separation examination of record containing hearing test results that may be compared with his pertinently normal results noted on his enlistment examination.  As noted above, the November 2006 VA examiner's negative nexus opinion is based in large part on the Veteran's prior recollection of hearing loss onset well after service.  

After considering all of the above, the Board finds the evidence of record for and against the Veteran's service-connection claim to be in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current bilateral hearing loss disability and his active military service is established through a finding of continuity of symptomatology.  Hickson element (3) is therefore met, and the benefit sought on appeal is allowed.


Entitlement to service connection for tinnitus

Relevant law and regulations

As noted above, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002);       38 C.F.R. § 3.303 (2011).

Service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R.      § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Analysis

The Veteran asserts that his current tinnitus disability was caused by his in-service acoustic trauma.  In this case however, the Board need not consider whether the Veteran's claim may be granted on a direct basis because, for the reasons and bases expressed below, it is awarding service connection for tinnitus as secondary to his bilateral hearing loss disability.

With respect to Wallin element (1), it is undisputed that the Veteran currently experiences tinnitus.  See the November 2006 VA examiner's report, page 2.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to Wallin element (2), service-connection for the Veteran's bilateral hearing loss disability is now established, as described in detail above.

Finally with respect Wallin element (3), nexus or relationship, the November 2006 VA examiner pertinently noted upon examination and interview of the Veteran that the "Veteran's tinnitus is secondary to his high-frequency hearing loss, bilaterally."  See the November 2006 VA examiner's report, page 3.  There is no medical evidence of record contrary to this opinion.  As such, the evidence of record favors a finding that the Veteran's tinnitus was caused or aggravated by his service-connected bilateral hearing loss disability.  All three elements of Wallin are accordingly established, and the benefit sought on appeal is allowed.  


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

The Board regrets having to remand the remaining issues on appeal yet another time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 





Reasons for remand

VA treatment records

At the September 2011 hearing, the Veteran testified he received medical tests at a VA medical center in Centerville, Georgia just three weeks prior that confirmed his diagnosis of neuropathy of the upper and lower extremities.  See the September 2011 hearing transcript, pages 8 and 9.  Pertinently VA treatment reports dated more recently than June 2010 have not been associated with the claims folder.  

It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, any outstanding VA treatment reports dated since June 2010 that are relevant not only to the Veteran's peripheral neuropathy claim, but also his other initial and increased rating claims currently on appeal, should be obtained. 

VA examinations

A. Peripheral neuropathy of the upper and lower extremities

The Veteran contends that he has neurological problems of both upper and both lower extremities that may be due to his presumed exposure to Agent Orange during service in Vietnam.  The Veteran's VA treatment reports do in fact include "neuropathy" on his running active problems lists.  However, the Veteran has also received extensive treatment for carpal tunnel syndrome and radicular symptoms down his lower extremities.  The Veteran has not been afforded a VA neurological examination to clarify his diagnosis or diagnoses, or to link or rule out any possible connection between his neurological disabilities and his active service, to include his presumed Agent Orange exposure.  The Board believes an examination must be scheduled addressing these matters before an informed decision on the merits of the claim can be made.  See Charles v. Principi, 16 Vet. App. 370 (2002).



B. Lumbar spine, left hip, left knee and PTSD

The Veteran's service-connected lumbar spine disability was last examined by the VA well over five years ago in November 2006.  His PTSD has not been evaluated by VA since November 2006 as well.  His left hip and left knee were last examined by VA two years ago in February 2010.  Significantly, at the September 2011 hearing before the undersigned, the Veteran specifically noted that each of these four disabilities had worsened in severity.  With respect to his back, the Veteran reports increased pain, an inability to sit for long periods and radiating sciatic nerve pain going from his spine down his right thigh.  See the September 2011 hearing transcript, pages 3 and 4.  Concerning his hip, the Veteran indicated that he experiences increased pain, and feels the hip "snap" occasionally.  The pain is worse when sitting.  See id., pages 6-8.  The Veteran's wife testified that his PTSD has caused the Veteran to withdraw more, and the Veteran himself testified that his anger and ability to sleep are getting worse.  See id., pages 15-19.  Finally, with respect to his left knee, the Veteran testified that since he had his arthroscopic surgery in 2001, his knee "just kept getting worse."  See id., page 19.  He has reported increased leg pain, and it is unclear to what extent the Veteran's service-connected left knee chondromalacia is a contributing factor to this pain.  

Although new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482   (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632   (1992). 

In this case, the Veteran is certainly competent to testify as to his perceived increase in physical pain and discomfort, as well as increased withdrawal, worsened temper and additional sleep disturbance.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board believes that medical examinations assessing the current severity of the Veteran's lumbar spine disability [and its associated neurological abnormalities, if any], his left hip disability, his left knee chondromalacia and arthritis, and his PTSD are necessary before each initial or increased rating claim can be adequately addressed on the merits.

Intertwined issue

The Board observes that the Veteran's TDIU claim is inextricably intertwined with his other initial and increased rating claims on appeal.  In other words, if an increased rating is granted or denied for any of his other disabilities, and/or if service connection is granted or denied for peripheral neuropathy, such may impact the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other]. 

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any recent medical treatment he has received for his lumbar spine, left hip, left knee, PTSD, and claimed neurological disabilities.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated treatment records from VA medical facilities dated from June 2010 to the present day.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.   VBA should then schedule the Veteran for a VA neurological examination.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  Upon review of the claims folder and after examination of the Veteran, the VA examiner should clarify what neurological disability or disabilities, if any, currently affect the Veteran's upper and lower extremities, to include peripheral neuropathy, carpal tunnel syndrome, sciatica, and/or radiculopathy.  

The VA examiner should then provide an opinion with supporting clinical rationale as to whether it as likely as not (50 percent or more probability) that any diagnosed upper or lower extremity neurological disability was caused by, or is otherwise related to the Veteran's active duty military service, to include his presumed exposure to Agent Orange.   

If is as likely as not that the Veteran has a neurological disability that is instead caused or aggravated beyond its normal progression by another service-connected disability, this should be made clear.  

A rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  A report should be prepared and associated with the Veteran's VA claims folder.  

3.  VBA should then schedule the Veteran for a VA spine examination.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran's thoracolumbar spine, the examiner should document the Veteran's ranges of motion, and describe any functional impairment that exists, to include excess fatigue, weakness, and incoordination.  Additionally, the examiner should identify and assess the current severity of any right or left lower extremity neurological condition associated with the Veteran's lumbar spine disability.  

In addition, the examiner should comment on the impact, if any, that the Veteran's lumbar spine disability has on his ability to obtain and maintain gainful employment.   A report should be prepared and associated with the Veteran's VA claims folder.

4.  VBA should then schedule the Veteran for a VA joints examination.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran's left hip and left knee, the examiner should document the Veteran's respective ranges of motion, and describe any functional impairment that exists, to include excess fatigue, weakness, and incoordination or instability.  In addition, the examiner should comment on the impact, if any, that the Veteran's left hip and left knee disabilities have on his ability to obtain and maintain gainful employment.   A report should be prepared and associated with the Veteran's VA claims folder.

5.  Finally, VBA should arrange for the Veteran to be scheduled for a VA examination by a psychiatrist or psychologist to assess the current severity of the Veteran's service-connected PTSD.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The examiner should identify and describe all current manifestations of the Veteran's PTSD present during the period of this claim.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the PTSD.  In addition, the examiner should comment on the impact that the Veteran's PTSD has on his ability to obtain and maintain gainful employment as well as provide a GAF score with an explanation of the significance of the score assigned for the Veteran's PTSD.  The rationale for all opinions expressed should also be provided.

6.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, VBA should then readjudicate the Veteran's increased rating and service-connection claims on appeal.  If the claims are denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


